Knutson, Justice.
This is a companion case to Gustafson v. Johnson (No. 35,529) 235 Minn. 358, 51 N. W. (2d) 108, filed herewith. The facts are *377the same, except that in this case the original defendants attempted to acquire jurisdiction over the nonresident corporation by service of process upon one Joseph R. Sitter, an employe. On motion of respondent, the nonresident corporation, the trial court set aside such service, and this appeal is from the order so doing.
It is the contention of appellants that Sitter was an agent of respondent within the meaning of M. S. A. 548.08 upon whom service of process could be made. We have carefully examined the record and are of the opinion that the court’s finding that Sitter was only a soliciting agent is amply sustained by the evidence. Service upon such soliciting agent does not confer jurisdiction upon our courts. Abramovich v. Continental Can Co. Inc. 166 Minn. 151, 207 N. W. 201.
Affirmed.